Citation Nr: 1438592	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for appendectomy scar.

2. Entitlement to a rating in excess of 10 percent for hypertension.

3. Entitlement to a compensable rating for hallux valgus, left foot.

4. Entitlement to a compensable rating for hallux valgus, right foot.

5. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain (low back).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at the RO in May 2013.  A hearing transcript was reviewed.

The issues of entitlement to an increased rating for the low back disability and hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On May 14, 2013, before promulgation of a decision on the appeal, VA received a written document from the Veteran requesting a withdrawal of his appeal for an increased rating for his appendectomy scar.

2. The evidence does not show diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issue of an increased rating for an appendectomy scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On May 14, 2013, the Veteran submitted a written statement expressing his desire to withdraw his appeal for the denial of a rating in excess of 10 percent for his appendectomy scar, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Thus, the Board has no jurisdiction, and the appeal of the rating for the appendectomy scar is dismissed.  See 38 C.F.R. § 20.202.

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records, pertaining to the issue decided herein, have been obtained and considered.  VA obtained the Veteran's private records from the period on appeal.  VA provided an examination for the Veteran's hypertension in December 2009.   This examination addressed the pertinent rating criteria and there is no argument or indication that it is inadequate for this decision.  The Board finds that there is no additional development necessary.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2013 hearing, the undersigned identified the issues and sought evidence concerning treatment, symptoms, and the effect of symptoms on the Veteran's life to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided, VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.104, DC 7101.  

The Veteran's diastolic blood pressure was not recorded as predominantly 110 or more and his systolic blood pressure was not recorded as 200 or more during the period on appeal.  Private treatment records from Concentra Medical Center in April 2009 recorded blood pressure as 138/83 and 147/94.  Private treatment records from Garland Medicine Center recorded the Veteran's blood pressure as 106/68 in June 2009 and 122/82 in May 2009.  Records from Family Healthcare Associates recorded blood pressure as 118/84 in September 2009 and 120/80 in April 2009.  During the December 2009 VA examination, the examiner recorded the Veteran's blood pressure as 181/98, 155/95, and 153/98.  None of these readings show diastolic pressure of 110 or systolic pressure of 200, much less a predominance of such pressures.  The Veteran reported fatigue and headache symptoms but did not report a blood pressure reading to satisfy the criteria for a higher rating.  The VA examiner noted that the Veteran's blood pressure was uncontrolled, possibly because he was not taking his medication.

Evidence of a worsened disability that is ascertainable within a year of the date of the claim may be considered.  See 38 C.F.R. § 3.400(o)(2).  However, the blood pressure readings taken in the year prior to the claim for increase did not show diastolic pressure of 110 or more or systolic pressure of 200 or more.  See Treatment Records Family Healthcare.  The highest recorded pressure reading from this time was 164/102, taken in November 2008.  See id.  Based on the evidence, the Veteran's hypertension does not warrant a 20 percent rating or higher.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the symptoms of hypertension, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address elevated blood pressure readings and the need for hypertension medication.  The reported fatigue and headache symptoms are associated with elevated blood pressure.  Elevated blood pressure is fully considered by the rating criteria.  Referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Federal Circuit held that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration of referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Here, the Veteran has additional service-connected disabilities, which are remanded for additional medical evidence; therefore, discussion of any combined effect of symptoms not captured by the schedular evaluations is reserved for remand.     

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for hypertension.  See 38 C.F.R. § 4.73.  The benefit of the doubt doctrine is inapplicable and the outstanding claim must be denied.  See 38 C.F.R. § 4.3.  


ORDER

The appeal of the denial of a rating in excess of 10 percent for an appendectomy scar is dismissed.

A rating in excess of 10 percent for hypertension is denied.




REMAND

Additional development is required with respect to the claims of right and left hallux valgus and low back disability.  During the Board hearing, the Veteran reported the majority of treatment in private practices but noted treatment for his feet at the VA.  There are no treatment records from the VA during the claim period.  Clarification is also needed on the findings from the December 2008 foot examination.  

During the Board hearing, the Veteran reported worsened symptoms and flare-ups in symptoms.  An additional examination is needed to determine the current level of disability in his low back.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims worsening of the disability and the available evidence is too old to adequately evaluate the current severity).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any VA treatment records from March 2008 forward.

2. Then, schedule the Veteran for a VA examination to measure and record the level of disability associated with the Veteran's bilateral hallux valgus and low back disability.  The examiner should address the following:

a. Range of motion testing should be conducted on the Veteran's back and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, the Veteran has reported flare-ups of pain.  Estimate any additional loss of function during such periods, expressed in degrees.   (Note: even if the Veteran denies flare-ups presently, the examiner must still comment as to their functional impact earlier in the appeals period.)

b. Does the Veteran have any associated radiculopathy?  If so, measure such.

c. The December 2009 examiner and the Veteran reported that his primary provider suggested surgery for hallux valgus.  Would the suggested surgery consist of resection of metatarsal head?

d. Does the Veteran's hallux valgus cause severe symptoms equivalent to amputation of the great toe, on either the right or left foot?

e. During the December 2009 examination, the examiner recorded hammer toes.  Does the Veteran have hammer toe on all toes on the right or left foot?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


